Title: From Thomas Jefferson to the Mayor and Municipality of Marseilles, 6 November 1792
From: Jefferson, Thomas
To: Mayor and Municipality of Marseilles



Gentlemen
Philadelphia Novr. 6th. 1792.

Your letter of the 24th. of August, is just now received by the President of the United States, and I have it in charge from him to communicate to you the particular satisfaction he feels at the expressions of fraternity towards our Nation therein contained, to assure you that he desires sincerely the most speedy relief to France from her general difficulties, and will be happy to be instrumental in removing the special ones of the City of Marseilles in particular, by encouraging supplies of Wheat and Flour to be sent thither. Our harvest having been plentiful, our Merchants would of course feel sufficient inducements, in the assurances you give of a ready sale and good price, were it not for the apprehensions of the Barbary cruisers. Certain arrangements for a convoy, and the time, place, and manner of getting under it’s protection, would remove these apprehensions: but it may be doubtful whether these can be notified to them in time to prepare their Adventures. They shall certainly, however, be informed of the wants of your City, and the inducements to go to it; and on this, and all other occasions, I beg leave to recommend our Commerce to the patronage of your Municipality, and to tender to you the homage of those Sentiments of respect and attachment, with which I have the honor to be, Gentlemen, Your most obedient, and Most humble servant

Th: Jefferson

